Citation Nr: 1709991	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection of a psychiatric disability to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a psychiatric disability to include PTSD and depression.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

On the Veteran's VA Form 9 filed in January 2012, the Veteran indicated that he wanted a hearing before a member of the Board.  In March 2012, the Veteran submitted a statement that indicated he no longer wished to have a hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a hearing.

The record indicates that the Veteran has been diagnosed with PTSD, major depressive disorder, and passive dependent schizotypal borderline personality.  Claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as a claim for service connection for a psychiatric disability.

The issues of entitlement to service connection for a psychiatric disability, entitlement to an increased rating for a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed July 1988 rating decision denied the Veteran's petition to reopen a previously denied claim of entitlement to service connection for a "nervous condition."  

2.  The evidence associated with the claims file subsequent to the July 1988 denial of the claim for service connection for a nervous condition is new and raises a reasonable possibility of substantiating the claim. 

3.  For the entire period of the appeal, the service-connected hemorrhoids are asymptomatic or are principally manifested by small to moderate hemorrhoids with mild symptoms, itching, and occasional bleeding without evidence of thrombotic hemorrhoids, excessive redundant tissue, frequent recurrences, persistent bleeding and secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

2.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in December 2008, September 2009, and December 2009 letters. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim for entitlement to a compensable rating for hemorrhoids.  The examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that the Veteran's last VA examination concerning the hemorrhoids disability on appeal occurred in 2010.  The Board notes that the mere passage of time since the last examination is not reason enough, alone, to require reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoids since the 2010 VA examination and, in any case, the Veteran has not argued the contrary as he has not alleged during the pendency of the claim that his hemorrhoids have worsened since the 2010 examination.  The Board will therefore proceed with the adjudication of this appeal.

II. New and Material Evidence

A July 1988 rating decision denied the Veteran's petition to reopen a previously denied claim of service connection for a nervous condition (psychiatric disability).  At that time, VA and private medical records showed that the Veteran had diagnoses only of schizotypal and borderline personality disorders See 38 C.F.R. § 4.9.  The evidence of record at the time of the July 1988 rating decision included the Veteran's service treatment records, and VA and private medical records.

The Veteran was notified of the denial, but did not appeal.  No new and material evidence was received within one year of the notification of the denial.  Therefore, the July 1988 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final July 1988 rating decision includes VA and private treatment records.  These treatment records shows that the Veteran has been assessed with various psychiatric conditions such as PTSD and depression.  Specifically, a November 2008 VA treatment note assessed the Veteran with a major depressive disorder.  The VA treatment notes also show a positive PTSD indication in March 2009.  Here, the Board finds that the additional diagnoses of depression and PTSD constitute new and material evidence as these diagnoses had not yet been made at the time of the July 1988 rating decision.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the Veteran's claim for service connection for psychiatric disability is reopened. 

III. Increased Rating- Hemorrhoids

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran's hemorrhoids have been assigned a noncompensable (zero percent) rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7336 (2016).  Under Diagnostic Code 7336, a zero percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016). 

A January 2009 VA examination report shows that the Veteran reported he had rectal pain and bleeding, as well as occasional red blood on tissue.  The Veteran reported that the condition was intermittent with remission and noted that hemorrhoid cream was used for treatment.  Current symptoms were noted as anal itching, burning, pain, and a difficulty passing stools.  No diarrhea, tenesmus, or swelling were noted.  A history of hemorrhoids with occasional bleeding was noted.  Recurrence without thrombosis was noted as once or less per year.  A history of thrombosis was noted once or less per year.  No history of fecal incontinence or perianal discharge was reported.  Physical examination showed the presence of an external hemorrhoid 3 to 4 millimeters in size.  No evidence of thrombosis, bleeding, fissures, or excessive redundant tissue was noted.  No abnormal fistula or anal strictures were present.  The sphincter was not impaired, and no rectal prolapse was present.  A complete blood count test was conducted and noted as normal.  The Veteran was diagnosed with mild small hemorrhoid not inflamed or thrombosed.  The examiner noted that the hemorrhoid did not affect his usually daily activities.  

A January 2010 VA examination report shows that the Veteran reported hemorrhoids that were on and off for years.  The Veteran reported severe bleeding in 2009 that lasted 3 months.  Current symptoms were noted as anal itching, burning, and pain.  No diarrhea, difficulty passing stools, tenesmus, or swelling were noted.  A history of hemorrhoids with occasional bleeding was noted.  Recurrence without thrombosis was noted a once or less per year.  A history of thrombosis was not reported.  A history of fecal incontinence was reported with occasional mild fecal leakage.  No pads were needed.  Physical examination showed no presence of hemorrhoids.  No evidence of anorectal fistula, anal stricture, sphincter impairment, or rectal prolapses were noted.  The examiner noted that the rectal sphincter was very tight, with no stool noted on clothing and no external hemorrhoids noted.  The examiner noted that the Veteran had a colonoscopy in October 2009 that was normal with no hemorrhoids noted.  The examiner noted no abnormalities on the examination or diagnosis of hemorrhoids.  

After a review of the evidence of record, the Board finds that a compensable schedular rating is not warranted for the Veteran's hemorrhoids under Diagnostic Code 7336 at any time during the appeal period.  The weight of the competent and credible evidence shows that the service-connected hemorrhoids are manifested, at worst, by mild hemorrhoids without objective evidence of thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.  There is no objective evidence of irreducible hemorrhoids for the time period of the appeal.  Here, the January 2009 VA examiner reported that the Veteran's external hemorrhoid was small and was not bleeding or thrombosed.  The January 2010 VA examiner did not find any internal or external hemorrhoids upon examination.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Additionally, on both VA examination reports there were no finding to indicate that the Veteran's condition affected his activities of daily living or employment.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's statements made during examinations, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as rectal bleeding and difficulty with bowel movements.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, this lay testimony has been considered in evaluating the disability on appeal.  However, the Board ultimately must weigh all of the credible, probative evidence; and when that is done here, the weight of the evidence is against a finding that an increased schedular rating is warranted.  The Board finds that there are no treatment reports showing that the Veteran has been treated for hemorrhoids symptoms that would warrant a compensable rating.  Therefore, in light of the foregoing, the Veteran's claim for a compensable schedular rating for his hemorrhoids is denied. 

IV. Extraschedular Rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).

In this case, the rating criteria for hemorrhoids reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case. 

The Board has considered whether the Veteran's claim for a higher initial rating for his service-connected hemorrhoids should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 (b)(1) (2016) and has concluded that no such referral is warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria as the symptoms of mild bleeding and itching are explicitly considered in the rating criteria.  Higher ratings are available for the disability.  However, the Veteran does not meet the criteria for a higher rating during the period on appeal.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for a psychiatric disability to include PTSD and depression is reopened; to that extent only, the appeal is granted. 

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

Psychiatric Disability

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159 (c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, no VA examiner has yet provided an opinion regarding the etiology of the psychiatric disabilities diagnosed during the course of the appeal.  Thus, in view of the Veteran's assertions and clinical history of psychiatric disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2016).  The VA examination and opinion should expressly address the medical records, showing various treatments and diagnoses for psychiatric conditions, and the statements of the Veteran regarding his current symptoms, and should render an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder began in or is etiologically linked to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Left Knee Disability

The Veteran asserts that his service-connected left knee degenerative joint disease warrants a higher rating.  The Veteran last underwent a VA examination in January 2010 concerning the knee disability.  In October 2016, the Veteran representative reported that the Veteran's knee disability had worsened since the last VA examination and requested a new evaluation.  As it has been nearly 7 years since the Veteran has been provided with a VA examination concerning his knee condition and there is an indication of a worsening symptomatology, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected left knee disability.  38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).


TDIU

As the remand of the claim for an increased rating for the left knee disability and the claim of entitlement to service connection for a psychiatric disability could affect the claim for TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must review the Veteran's claims file and must note that review in the final VA examination report.  Any conflicting medical evidence must also be reviewed and noted in the final examination report.  The examiner must provide the following:

a) Provide diagnoses for all psychiatric disorders for which the Veteran meets the diagnostic criteria.  Specifically state whether or not the Veteran meets each criterion for a diagnosis of PTSD.  If the Veteran is found not to meet the criteria for a diagnosis of PTSD, the examiner must explain that finding in light of the medical evidence of record which shows indications of PTSD contained in the claims file.

b)  If PTSD is diagnosed, the examiner should identify the specific stressor(s) that support that diagnosis. The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity and whether his symptoms are related to the stressor. A complete rationale for any opinion expressed should be provided.

c) If any psychiatric disability other than PTSD is diagnosed, the examiner should state whether that disability is at least as likely as not (50 percent probability or greater) related to service or to any event, disease, or injury during the Veteran's service.  A complete rationale for any opinion expressed should be provided.

2.  Schedule the Veteran for a VA orthopedic examination concerning the severity of his service-connected left knee disability.  The electronic claims file must be made available to the examiner for review.  The report of examination should include a complete rationale for all opinions expressed.  The examiner should set forth all current complaints and findings pertaining to the service-connected left knee disorder.  The examiner should address the range of left knee motion in degrees of flexion and extension, and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy. The examiner must identify the point in range of motion where pain sets in.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use. 

The examiner must also test the range of motion of the left knee in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  The examiner should also provide the range of motion of the right knee, for comparison.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


